Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62 498336, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application has priority to the date 9/26/2017, through Application No. 62 606521 and PCCT/US2017/068039 (note that Application A2017/01156 in Romania gives the application priority to the date 12/20/2017, through PCCT/US2017/068039; but is a later date). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “accumulator unit receiving energy in pressurized hydraulic fluid, via a port in the rotational directional control valve, from one or more renewable energy input sources” (e.g. claim 1 line  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the accumulator unit receiving energy in pressurized hydraulic fluid, via a port in the rotational directional control valve, from one or more renewable energy input sources” (e.g. claim 1 line 13-15) doesn’t appear to be supported by the disclosure (see objection to the drawings).
Claim Objections
Claim 4 objected to because of the following informalities:  there is no period at the end, and it ends with “and” which suggests that something is missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
Note that the errors are caused by having identical claims, dependent from different claims, which causes antecedent basis and other problems. The problems are discussed for one of the claims (e.g.), with the understanding that other identical claims have the same problems.

Claims 1-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Throughout the claims the same element needs to be identified with the same identifier. For example, in claim 21 line 8-9 (claim 38 has similar problems) “at least one rotational directional control valve” should refer back to “one or more rotational directional control valves” of line 8, by being --the one or more rotational directional control valves--.
In e.g. claim 1 line 9-11 “two or more rotational directional control valves, at least one rotational directional control valve positioned and connected to each side of the accumulator unit” is confusing, since different ones of the 2 valves are positioned and connected to different sides of the accumulator unit (none are positioned and connected to both sides). Also, “each side” should refer back to the “first side and a second side” of line 4-5. Note that the claims are replete with claiming more than one first element, with the first element as singular being somehow connected to each of a plurality of second 
In e.g. claim 1 line 14 and 17 “the rotational directional control valve” is confusing, since there are claimed at least 2 (line 9).
In e.g. claim 1 line 13-15 “the accumulator unit receiving energy in pressurized hydraulic fluid, via a port in the rotational directional control valve, from one or more renewable energy input sources” is confusing, since the accumulators are shown as receiving pressurized hydraulic fluid from a variable displacement machine (e.g. 108) connected to a mechanical transmission (102, e.g. fig 1), which is not disclosed as being connected to renewable energy input source (the renewable energy input sources are shown as having their own transmissions and/or non-variable displacement hydraulic machines (310, 316) but no accumulator unit, e.g. fig 14). Note that at least claims 21 and 38 have similar problems.
In e.g. claim 1 line 13-18 (claim 21 has similar problems) “the accumulator unit receiving energy in pressurized hydraulic fluid, via a port in the rotational directional control valve, from one or more renewable energy input sources, the accumulator transferring energy by driving pressurized hydraulic fluid through a different port in the rotational directional control valve and out of one or more energy output systems” is confusing, since it appears that the “pressurized hydraulic fluid” (e.g. 108) is connected to a rotational directional control valve (110) that is different from than the valve (140) connected to the “one or more energy output systems” (142), not the same valve. Alternatively, if the input source for the pressurized hydraulic fluid (connected to 102) and one or more energy output systems are connected to the same rotational directional control valve, then they refer to only one element (both connected to 102); and therefore can’t have different identifiers.
In e.g. claim 2 line 1-3 “the one or more renewable energy input sources include one or more of a source of radiative, electrical, vehicular, wind, wave, solar, and waste heat” is confusing, since electrical and vehicular (energy) are not per se renewable energy input sources.
In e.g. claim 3 line 1-3 “the one or more energy output systems include mechanical output systems, electrical output systems, hydraulic output systems, or 
In e.g. claim 4 line 2-3 “a port of a first rotational directional control valve” and line 3 “a port of a second rotational directional control valve on the second side” is confusing, since they should refer back to the multiple ports and the two or more rotational directional control valves of claim 1 line 9 and 11-12, respectively.
In e.g. claim 4 line 6 “; and” is how this claim ends, which is not a complete sentence or limitation.
In e.g. claim 8 line 2 “a hydraulic circuit” is confusing, as to how it is different from other elements (e.g. directional control valves, line 9; see e.g. page 14 line 1) already claimed in claim 1, from which it depends. Note that this confusion extends to claim 9, which depends from claim 8.
In e.g. claim 10 line 1-2 “the renewable energy source” has no antecedent basis and is confusing, since it should refer back to the “one or more renewable energy sources” of claim 1 line 14-15. Note that the claims are replete with referring to elements which have no antecedent basis (usually can be fixed by changing the dependency to a correct claim, or by changing the term to refer to one that is already claimed; e.g. claim 25).
In e.g. claim 11 line 1-3 “a pressure valve that enables hydraulic fluid to be released if peak loads occur to the low pressure accumulator” is confusing, since it monitors peak loads in the high pressure accumulator, not the low pressure accumulator.
In e.g. claim 14 line 2 “recovered energy” and “the accumulator” have no antecedent basis.
In e.g. claim 15 line 2 “a variable displacement hydraulic rotational unit” and line 3 a rotational directional control valve” are confusing, since they should refer back to elements in claim 1.
In e.g. claim 17 line 2 “recover, store, and release energy” and “a controlled manner” and line 2-3 “availability and power requirements” are confusing as to what they are related to, and/or they should be related elements of claim 1. Note that the 
In claim 38 line 1-5 “receiving energy in pressurized hydraulic fluid at the accumulator unit, via a port in the rotational directional control valve…storing energy in the high pressure accumulator by using the pressurized hydraulic fluid to drive the at least one piston in a first direction and compress the energy storage media; and transferring energy from the compressed energy storage media, via expansion of the compressed energy storage media, which drives the at least one piston in a direction opposite of the first direction and drives pressurized hydraulic fluid through a different port in the rotational directional control valve and out of one or more energy output systems” is confusing, since it contradicts the disclosure. The piston (e.g. 118) in the accumulator is moved in the first direction by fluid entering the port (connected to e.g. 114). When the piston is moved in the opposite direction, fluid will exit through the same port (connected to 114), not a different port. There is a different port (connected to 134), but flow into and out of this different port is affected by movement of a different piston (132), not the at least one piston.
Claims not specifically mentioned are indefinite, either because they has the same problems as discussed above and/or they depend from one of the above claims (although most claims have similar problems as discussed above).
The claims are replete with 112b problems, and should be thoroughly reviewed and amended to conform with current U.S. practice. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Depending on how claim 1 is amended to overcome the 112 b rejections, claim 4 may no longer further limit claim 1.
Claim 33 is identical to claim 17, from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Applicant is advised that should claim 2, 6, 22 be found allowable, claim 10, 7, 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
Note that claims 7 and 23 have different identifiers for the same elements in claim 6 and 23, respectively.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 8-10, 12-14, 17, 19, 24, 26, 28-30, 33 and 35 are rejected under 35 U.S.C. § 103 as being unpatentable over Schulz et al (2014 0325974). Schulz et al discloses an energy system comprising an accumulator unit (1) having first (containing .
Krittian does not disclose that the directional control valve is a rotational directional control valve (for both claim 1 and 15).
Official notice is taken that it is well known to use a variety of different types of directional control valves to allow flow between 3 or 4 ports, including a rotational directional control valve. It would have been obvious at the time the invention was made to one having ordinary skill in the art to make the directional control valves (including the third control valve of claim 15, see below) of Krittian rotational directional control valves, since one having ordinary skill in the art would have been able to carry out such a combination and the resulting combination would predictably work in the same manner. 
Schulz et al discloses the renewable energy input source is vehicular (e.g. paragraph 4; claim 2, 10, 26) the energy output system is a hydraulic output system (claim 3), a hydraulic connector (e.g. 73) links the high pressure accumulator with a hydraulic circuit (i.e. valve 81.1; claim 8, 24) and another hydraulic connector (e.g. 75) links the low pressure accumulator with the hydraulic circuit (i.e. valve 81.2, 79.2; claim 9); a bypass connection (e.g. between 79.4 and 83; i.e. a hydraulic pipe) to the high pressure accumulator (claim 12, 28); the energy storage media is an elastic component (i.e. a gas; claim 13, 29); a controller (53) regulating transfer of recovered energy in the accumulator (claim 14, 30); the system recovers, stores, and releases energy in a controlled manner based on availability and power requirements (inherent; claim 17, .

Claims 21 and 38-40 are rejected under 35 U.S.C. § 103 as being unpatentable over () in view of Krittian (2015 0204356). Krittian discloses a energy system comprising high (33) and low (32) pressure accumulators of an accumulator unit (30) connected to respective first and second ports (via 52, 53) of a directional control valve (50, fig 2); a piston (41, see e.g. fig 1) mounted for reciprocation in the high pressure accumulator, to receive, store, and transfer energy from pressurized hydraulic fluid to energy storage media (N2 in 48, see e.g. fig 1); a variable displacement hydraulic rotational unit (e.g. 4) positioned adjacent and connected to the rotational directional control valve via a third port of rotational directional control valve and a hydraulic pipe (e.g. 57a); the accumulator unit receiving energy in pressurized hydraulic fluid, via the third port and transferring energy by driving pressurized hydraulic fluid through the second port (i.e. to 33) in the rotational directional control valve (claim 21).
Note that the limitation “the accumulator unit…transferring energy by driving pressurized hydraulic fluid” can be through a fourth port (i.e. via 57b) in the rotational directional control valve (claim 21 last paragraph).
Krittian discloses a method of obtaining and transferring energy from renewable energy sources using a renewable energy harvesting system comprising receiving energy (in 32 of 30) in pressurized hydraulic fluid at an accumulator unit (30), via a port (via e.g. 57a) in a directional control valve (50), from a renewable energy input sources (4); storing energy in a high pressure accumulator (32, 48) by using the pressurized hydraulic fluid to drive a piston (41) in a first direction and compress energy storage media (N2 in 48); transferring energy from the compressed energy storage media, via expansion of the compressed energy storage media, which drives the piston in a direction opposite of the first direction and drives pressurized hydraulic fluid through a different port (e.g. connected to 57b) in the directional control valve and out of an energy output system (i.e. 4, same as the renewable energy input source (claim 38, note it is unclear what elements in the preamble, but not in the body of the claim has to do with the method).


Official notice is taken that it is well known to use a variety of different types of directional control valves to allow flow between 4 ports, including a rotational directional control valve. It would have been obvious at the time the invention was made to one having ordinary skill in the art to make the directional control valve of Krittian a rotational directional control valve, since one having ordinary skill in the art would have been able to carry out such a combination and the resulting combination would predictably work in the same manner. 

Krittian discloses the renewable energy input source includes a vehicular source (claim 39); the energy output system includes a hydraulic output system (claim 40); 

	Conclusion
Claims 4-6, 11, 15, 20, 22, 25-27, 31-32, 34, 36-37 and 41-43 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. § 112 (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davis et al (9352743) refer to an accumulator system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745